Name: Commission Regulation (EC) NoÃ 2245/2004 of 27 December 2004 amending Annexes I, II, III and IV to Council Regulation (EC) NoÃ 44/2001 on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters
 Type: Regulation
 Subject Matter: European Union law;  organisation of the legal system;  international law;  economic geography;  civil law;  trade policy
 Date Published: nan

 28.12.2004 EN Official Journal of the European Union L 381/10 COMMISSION REGULATION (EC) No 2245/2004 of 27 December 2004 amending Annexes I, II, III and IV to Council Regulation (EC) No 44/2001 on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 44/2001 of 22 December 2000 on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters (1), and in particular Article 74 thereof, Whereas: (1) Annex I to Regulation (EC) No 44/2001 lists the rules of national jurisdiction. Annex II contains the lists of courts or competent authorities that have jurisdiction in the Member States to deal with applications for a declaration of enforceability. Annex III lists the courts for appeals against such decisions, and Annex IV enumerates the redress procedures for such purpose. (2) Annexes I, II, III and IV to Regulation (EC) No 44/2001 were amended by the 2003 Act of Accession so as to include the rules of national jurisdiction, the lists of courts or competent authorities and the redress procedures of the acceding States. (3) France, Latvia, Lithuania, Slovenia and Slovakia have notified the Commission of amendments to the lists set out in Annexes I, II, III and IV. (4) Regulation (EC) No 44/2001 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 44/2001 is amended as follows: 1. Annex I is amended as follows: (a) the indent relating to Latvia is replaced by the following:  in Latvia: section 27 and paragraphs 3, 5, 6 and 9 of section 28 of the Civil Procedure Law (Civilprocesa likums),; (b) the indent relating to Slovenia is replaced by the following:  in Slovenia: Article 48(2) of the Private International Law and Procedure Act (Zakon o medarodnem zasebnem pravu in postopku) in relation to Article 47(2) of Civil Procedure Act (Zakon o pravdnem postopku) and Article 58(1) of the Private International Law and Procedure Act (Zakon o medarodnem zasebnem pravu in postopku) in relation to Article 57(1) and 47(2) of Civil Procedure Act (Zakon o pravdnem postopku),; (c) the indent relating to Slovakia is replaced by the following:  in Slovakia: Articles 37 to 37e of Act No 97/1963 on Private International Law and the Rules of Procedure relating thereto.; 2. Annex II is amended as follows: (a) the indent relating to France is replaced by the following:  in France: (a) the greffier en chef du tribunal de grande instance , (b) the prÃ ©sident de la chambre dÃ ©partementale des notaires  in the case of application for a declaration of enforceability of a notarial authentic instrument.; (b) the indent relating to Slovenia is replaced by the following:  in Slovenia, the okroÃ ¾no sodiÃ ¡Ã e ,; (c) the indent relating to Slovakia is replaced by the following:  in Slovakia, the okresnÃ ½ sÃ ºd .; 3. Annex III is amended as follows: (a) the indent relating to France is replaced by the following:  in France: (a) the cour dappel  on decisions allowing the application, (b) the presiding judge of the tribunal de grande instance , on decisions rejecting the application.; (b) the indent relating to Lithuania is replaced by the following:  in Lithuania, the Lietuvos apeliacinis teismas ,; (c) the indent relating to Slovenia is replaced by the following:  in Slovenia, the okroÃ ¾no sodiÃ ¡Ã e ,; (d) the indent relating to Slovakia is replaced by the following:  in Slovakia, the okresnÃ ½ sÃ ºd .; 4. Annex IV is amended as follows: (a) the indent relating to Lithuania is replaced by the following:  in Lithuania, an appeal to the Lietuvos AukÃ ¡Ã iausiasis Teismas ,; (b) the indent relating to Slovenia is replaced by the following:  in Slovenia, an appeal to the Vrhovno sodiÃ ¡Ã e Republike Slovenije ,; (c) the indent relating to Slovakia is replaced by the following:  in Slovakia, the dovolanie . Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 December 2004. For the Commission JosÃ © Manuel BARROSO President (1) OJ L 12, 16.1.2001, p. 1. Regulation as last amended by the 2003 Act of Accession.